Citation Nr: 0822234	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-33 694	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 10, 2005 
for the grant of a 100 percent evaluation for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 10, 2005 
for the grant of a 10 percent evaluation for tinnitus.

3.  Entitlement to an effective date prior to June 9, 2005 
for the grant of a noncompensable evaluation for residuals of 
a tympanic membrane rupture (claimed as a busted right ear 
drum).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


[Continued on the next page]  
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1966 until 
April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which granted service 
connection for PTSD, with a 100 percent rating, and tinnitus, 
with a 10 percent rating; both grants were effective May 10, 
2005.  The rating decision also granted service connection 
for residuals of a tympanic membrane rupture, with a 
noncompensable rating, effective June 9, 2005.  The veteran 
expressed disagreement with the effective dates for those 
grants of service connection and perfected a substantive 
appeal.  

In a January 2006 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of VA 
funds.  In a March 2006 rating decision, the RO again found 
that the veteran was not competent to handle the disbursement 
of funds, and informed the veteran, in a letter accompanying 
the decision, that his wife had been assigned to manage them 
for him.  

The Board notes that the veteran, in his pursuit of a March 
17, 1975 effective date for service connection PTSD and 
tinnitus, can also seek to have his September 1977 Board 
denial reversed or revised.  Under 38 U.S.C.A. § 7111, a 
prior Board decision may be reversed or revised on the 
grounds of clear and unmistakable error (CUE). 

If the veteran, wishes to pursue a CUE claim, he must file a 
motion alleging CUE in the prior September 1977 Board 
decision that sets forth clearly and specifically the alleged 
CUE or errors of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been different but for the alleged error. 38 
C.F.R. § 20.1404(b).


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD and tinnitus was denied in a September 1977 Board 
decision.  

2.  The veteran's application to reopen his claims of service 
connection for PTSD and tinnitus was not received by VA until 
May 10, 2005.

3.  The veteran's initial claim for service connection for 
residuals of a tympanic membrane rupture was received by VA 
on June 9, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 10, 2005 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.400(q) (2007).

2.  The criteria for an effective date prior to May 10, 2005 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400(q) (2007).

3.  The criteria for an effective date prior to June 9, 2005 
for the grant of service connection for residuals of a 
tympanic membrane rupture have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(a)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
The veteran's earlier effective date claims arise from his 
disagreements with the effective dates of service connection 
following grants of service connection for PTSD, tinnitus, 
and residuals of a tympanic membrane rupture.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The veteran's available relevant service and medical records 
have been obtained, as discussed below.   There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  Further, the dispositive factual matters 
in this case pertain to documents that have been on file for 
many years.  There is no indication that there exists 
additional evidence that has not been associated with the 
claims file.  As the current issue is a legal matter, there 
is no need to obtain a VA compensation examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38  C.F.R. § 3.159(c)(4).  
Thus, VA's duties to notify and assist have been satisfied 
and the Board turns to an evaluation of the veteran's claims 
on the merits.   



[Continued on the next page] 
Merits of the Claims

The veteran essentially contends that he was originally 
denied service connection for psychoneurosis in 1976 and that 
an earlier effective date, the date of his original claim, 
should be the effective date for his service connection for 
PTSD, as indicated in his October 2005 notice of 
disagreement.   He also contends that an earlier effective 
date should be provided for tinnitus and residuals of a 
tympanic membrane rupture, as indicated in his March 2006 
notice of disagreement.  He reported that he had ringing and 
roaring in his ears when he filed his original March 1975 
service connection claim for PTSD and tinnitus, in his May 
10, 2005 claim application.  

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increased compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with  
the facts found, but shall not be earlier than the date of  
the receipt of an application.  38 U.S.C.A. § 5110(a);  38 
C.F.R. § 3.400.  Furthermore, the effective date based on the 
submission of new and material evidence received after a 
final disallowance is the date of receipt of a new claim or 
date entitlement arose, whichever is later.  38 C.F.R.  § 
3.400(q)(1)(ii).

The veteran's March 1975 application for VA benefits claimed 
entitlement to service connection for ringing in the ears and 
nerves.  An April 1975 rating decision denied service 
connection for a nervous condition and hearing loss.  A 
September 1976 rating decision also denied service connection 
for ringing in the ears and a nervous condition.  A Board 
decision was issued in April 1977 remanding the veteran's 
claims for further development.  A June 1977 rating decision 
confirmed and continued the denial of service connection for 
the veteran's claims.  A September 1977 Board decision 
subsequently, finally denied service connection for tinnitus 
and psychoneurosis.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1100.

The next reference to PTSD and tinnitus made by the veteran 
is contained in a statement dated in May 2005, in which he 
requested service connection for PTSD and tinnitus.  In a 
rating decision dated in September 2005, the RO granted 
service connection for PTSD and tinnitus.  

The assignment of May 10, 2005 as the effective date for the 
grants of service connection for PTSD and tinnitus is 
correct.  The May 10, 2005 claim application represented the 
first claim for service connection for PTSD and tinnitus 
following the final, September 1977 Board denial of service 
connection for PTSD and tinnitus.  

Since the claims for service connection for PTSD and tinnitus 
allowed by the RO were reopened claims, the effective dates 
based on the submission of new and material evidence received 
after a final disallowance is the date of the new claims.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1) (ii).  It is 
settled law that the effective date for the grant of service 
connection following a final decision is the date of the 
reopened claim.  See Sears v. Principi, 16 Vet.  App. 244, 
248 (2002) ("the Court thus holds that the  effective date 
statute, 38 U.S.C.A. § 5110 (a), is clear on  its face with 
respect to granting an effective date for the  award of VA 
periodic monthly benefits no earlier than the  date that the 
claim for reopening was filed.")  

Therefore, since the May 10, 2005 claim represents the 
earliest reference to PTSD and tinnitus following the final 
September 1977 Board denial, the effective date was correctly 
established as May 10, 2005.  There is simply no evidence on 
file that can be construed as an informal or formal claim, or 
a request to reopen a claim prior to May 10, 2005.  As such, 
the veteran's claim for effective dates prior to May 10, 2005 
for his PTSD and tinnitus is not established.

Furthermore, the assignment of June 9, 2005 as the effective 
date for the grant of service connection for residuals of a 
tympanic membrane rupture is also correct.  That claim 
represented the first claim for service connection for 
residuals of a tympanic membrane rupture received by the RO.  
Although the veteran claimed hearing loss in March 1975, the 
claim for residuals of a tympanic membrane rupture, claimed 
as a busted right ear drum, is a separate claim.  Indeed, the 
September 2005 rating decision effectively reopened and 
denied his claim for service connection for hearing loss, as 
a separate issue from his claim service connection for 
residuals of a tympanic membrane rupture.  Since the 
residuals of a tympanic membrane rupture claim is an original 
claim received more than one year after separation from, an 
earlier effective date may not be earlier than the date of 
the receipt of the claim on June 9, 2005.  38 C.F.R. 
§ 3.400(a)(2).

The veteran's representative, citing to a February 2008 case 
phonetically spelled as "Vigil v. Pete" in a May 2008 Board 
hearing transcript, argued that a March 17, 1975 effective 
date should be granted to all claims based on new service 
department records, in the form of the award of a Purple 
Heart to the veteran, as information relevant to the grants 
of service connection.  

The case of Vigil v. Peake, No. 05-3246 (U.S. Vet App. 
February 12, 2008), however, does not apply to the present 
case.  That case involves the use of newly acquired service 
department records by VA to support a subsequent award of 
service connection following an initial denial.  In the 
present case, the veteran's new service department records 
were not used to support a subsequent award of service 
connection.  The veteran was actually already awarded service 
connection in September 2005, several months prior to the 
time VA received his new records.  

The Board notes that under some circumstances a previously 
denied claim can be reopened on the basis of "official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim," under 38 C.F.R. § 3.156(c), and an earlier effective 
date can be awarded. 38 C.F.R. § 3.400(q)(2).  However, the 
Board also notes that although the veteran's correction of 
his military record was granted in March 2006 to indicate the 
award of a Purple Heart, his claims file contained a record 
of his Purple Heart at the time of his original claim, in the 
form of an authorization for a Purple Heart, which was 
associated with the claims file in March 1976.  His September 
1976 rating decision also noted that the veteran was awarded 
the Purple Heart and the September 1977 Board decision 
referred to the veteran's correspondence relating to a Purple 
Heart Medal.  The veteran's claims file clearly indicates 
that there was prior consideration of his Purple Heart in 
determining his claim; his new records were thus clearly not 
used to support a subsequent award of service connection.  

In sum, the statement received on May 10, 2005 from the 
veteran represents the earliest reference to claims for 
service connection for PTSD or tinnitus following the final 
September 1977 Board denial of those claims.  Additionally, 
the June 9, 2005 statement from the veteran is the first 
reference to a claim for service connection for residuals of 
a tympanic membrane rupture.  There is simply no evidence on 
file that can be construed as an informal or formal claim, or 
a request to reopen a claim prior to May 10, 2005 for service 
connection for PTSD or tinnitus or prior to June 9, 2005 for 
service connection for residuals of a tympanic membrane 
rupture.  As such, the veteran's claims for effective dates 
prior to May 10, 2005 for service connection for PTSD and 
tinnitus and prior to June 9, 2005 for service connection for 
residuals of a tympanic membrane rupture are not established. 


ORDER

An effective date prior to May 10, 2005 for the grant of 
service connection for PTSD is denied.

An effective date prior to May 10, 2005 for the grant of 
service connection for tinnitus is denied.

An effective date prior to June 9, 2005 for the grant of 
service connection for residuals of a tympanic membrane 
rupture is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


